DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the articulation member (claim 11 and claim 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the locomotion body" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recite an improper Markush group.  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 21, 23, 26-27 and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piacenza et al. (DE 102007032382 A1), which in figures 1 and disclose the invention as claimed:
In re claim 1: A utility connectivity system 10 comprising a first utility unit 11 configured at a top portion thereof with a pair of pivoting latch members 18, each disposed near an opposite end of the first utility unit 11, and a second utility unit 12 configured at a bottom portion thereof with a pair of spaced apart locking retaining members 21 for detachable articulation with the pivoting latch members 18 of the first utility unit 11, said first utility unit 11 configured with a top bearing face 8 and said second utility unit 12 configured with a bottom bearing face 14, whereby the pivoting latch members 18 can be arrested by the locking retaining members 21 when the bottom bearing face 14 bears over the top bearing face 8 (see figures 1 and 2 of Piarcenza et al.). It should be noted that the utility units of 11 and 12 are identical and therefore can be considered either the first utility unit of the second utility unit.  
In re claim 2: the pivoting latch members 18 are disposed at either or both of a top surface portion of the first utility unit 11 and a top wall portion of opposite side walls of the first utility unit 11, and the locking retaining members 21 are disposed at either or both of a bottom surface of the second utility unit 12 and at a bottom wall portion of opposite side walls of the second utility unit 12 (see figures 1 and 2 of Piarcenza et al.).   
In re claim 3: the first utility comprises at least one pair of latch members 18 being pivotally displaceable about a first axis, between a locking position at which each of said latch members 18 is engageable with a retaining member 21 configured on a respective bottom portion of the second utility unit 12, and a stowed position at which said latch members 18 are embedded within a latch receptacle 23 of the first utility unit 11 (see figures 1 and 2 of Piarcenza et al.).   
In reclaim 4: displacing the pair of latch members 18 into the locking position takes place by pivotal displacement along said first axis, in opposite senses, towards one another, wherein one latch member 18 of the pair pivots in a clockwise direction and the other latch 18 of the pair pivots in a counterclockwise direction (see figures 1 and 2 of Piarcenza et al.).   
In reclaim 21: the first utility unit 11 is a mounting platform 11 comprising a bottom face 14 configured for articulation to a surface and a top bearing face 8 for detachably articulating thereto a second utility unit 12, said mounting platform 11 further configured with a pair of pivoting latch members 18 for articulating with locking retaining 21 members of a second utility unit 12 (see figures 1 and 2 of Piarcenza et al.).   
In re claim 23: wherein (j) the latch members 18 are configured parallel to narrow side walls of the first utility unit 11 (see figures 1 and 2 of Piarcenza et al.).   
In re claim 26: when the top bearing surface is unoccupied by a second utility unit 12, the latch members 18 are pivotable into the locking position to facilitate as carrying handles if desired for carrying the first utility unit 11 (see figures 1 and 2 of Piarcenza et al.).     
In re claim 27: the latch members 18 of the first utility unit 11 are configured for arresting with respective locking retaining members 21 of the second utility unit 12, wherein the locking retaining members 21 are a lateral projection configured with a hook-like portion 21 for arresting the latch member 18, said locking retaining members 21 being integrally formed on and outwardly protruding from respective side walls or from a bottom surface of the second utility unit 12 (see figures 1 and 2 of Piarcenza et al.).      
In re claim 30: the second utility unit 12 can act as a workbench unit 12 detachably attachable over the first utility unit 11 (see figures 1 and 2 of Piarcenza et al.).      
In re claim 31: the workbench unit 12 comprises a workbench platform (top surface of 8) and a connectivity unit 14/21, said connectivity unit 14/21 configured at a bottom portion thereof with a pair of spaced apart locking retaining members 21 for detachable articulation with the pivoting latch members 18 of the first utility unit 11, and wherein said workbench platform 8 is integral with or attached to said connectivity unit 14/21 (see figures 1 and 2 of Piarcenza et al.).      
In re claim 32: a top surface 8 of the first utility unit 11 and a bottom surface 14 of the second utility unit 12 are configured with mating positioning members (recess and protrusion) so that the second utility unit 12 can be seated over the first utility unit 11 at predefined position (see figures 1 and 2 of Piarcenza et al.).      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9-13, 16, 18, 20, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piacenza et al. (DE 102007032382 A1) in view of Brunner (US 2015/0376917). Piacenza et al. discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Brunner:
In re claim 5: the latch receptacle 190/195 is a depression formed at a side wall surface of the first utility unit 110/10 (see figures 18A-19 of Brunner).
In re claim 6: the latch receptacle 160/195 is a depression formed at a top surface of the first utility unit 110/10 (see figures 18A-19 of Brunner). 

In re claim 25: wherein at a stowed position the latch members 190 are configured not to project from the top bearing surface of the first utility unit, or from side walls of the first utility unit 110/10 (see figures 18A-19 of Brunner). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the latching system of Piacenza et al. with a recessed design as taught by Brunner in order to prevent damage to the latching system when in use (see figures 18A-19 of Brunner).  
	Brunner further teaches:
In re claim 9: a locomotion assembly 201 wherein the first utility unit 10 is a locomotion body, whereupon mounting and articulating the second utility unit 110 over the locomotion body facilitates wheeled locomotion of the locomotion assembly (see figure 18A of Brunner).  
In re claim 10: the locomotion assembly 201 comprises a locomotion body 202/204 and at least one container 10/110 detachably attachable over said locomotion body 202/204, configured for locomoting the at least one container 10/110 (see figure 18A of Brunner).   
In re claim 11: a locomotion dolly cart kit 201 comprising a dolly cart body 202/204 and an assembly kit comprising at least one pair of wheels 205/206/207/208 and at least one pair of retrofit mounting units 170/270 each comprising a latch member 170 pivotally secured to an articulation member 270, said articulation member In re Einstein, 8 USPQ 167.
In re claim 12: the locomotion body 202/204 is configured at a bottom surface thereof with at least a first pair of wheels 205/206/207/208, and at a top portion thereof with a container coupling system 170/270, said container coupling system comprising at least one pair of latch members170 being pivotally displaceable about a first axis, between a locking position at which each of said latch members 170 is engageable with a retaining member 272/273 configured on a respective bottom portion of a container, and a stowed position at which said latch members 170 are embedded within a latch receptacle 270 of the locomotion body 202/204 (see figures 18A-22B of Brunner).   Furthermore, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
In re claim 13: Brunner further teaches the reverse of the system comprises one or more of the following features: (i) at the locking position the latch members project above a top surface of the locomoting unit 201 (see figures 18A-22B of Brunner).    Furthermore, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

In re claim 18: Brunner further teaches the reverse of locking latch members 170 can be pivotally articulated to a top surface of the locomotion body 202/204 or to opposite side walls thereof, and are pivotal such that at the locking position they project above the top surface of the locomotion body 202/204 so as to facilitate engaging with the locking retaining members 272/273 on the respective side wall of the container 10, and at the stowed position said latch members 170 substantially do not project from the top surface of the locomotion body 202/204 (see figures 18A-22B of Brunner).    Furthermore, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
In re claim 20: the at least one pair of wheels 205/206/207/208 is disposed on an axis parallel to the first axis of pivot of the latch members 170 (see figure 18A of Brunner).   
In re claim 29: a retrofit mounting unit 170/270 comprises a latch member 170 pivotally secured to an articulation member 270, said articulation member 270 configured for attachment to a location of a locomotion body 202/204, said location is configured such that the latch member 170 is pivotally displaceable between a locking position at it projects from a top surface of the locomotion body engageable with a retaining member 272/273 configured on a respective side wall of a container 10, and a stowed position at which said latch member 170 is does not project from the top surface (see figures 18A-22B of Brunner). 
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the PTO-892 for prior art that teaches and discloses Applicant’s claimed and disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735